Souter, J.,
concurring specially: My concurrence in the foregoing opinion rests on a point that the majority do not emphasize. RSA 281:2, IX provides the definition of “dependents” for purposes of the workers’ compensation law:
“Dependents, shall mean the employee’s widow, widower, children, parents, persons in the direct line of ascent or descent, or next of kin, who were wholly or partially dependent, in fact, upon the earnings of the employee for support at the time of the injury. Common law wife or husband of the deceased and posthumous children shall fall within the meaning of this paragraph.”
The express inclusion of common law wife or husband within the class of dependents is evidence that generally the terms used to define “dependents” were intended to exclude those lacking a relationship to the decedent established by blood or by a legally recognized formality completed during the decedent’s lifetime. On the face of the statute, therefore, I would find no source of ambiguity or vagueness that could justify construing “children” so broadly as to include the child of one who had stood in loco parentis.
Outside the statute, however, there is a basis for finding the ambiguity in “children,” upon which the majority opinion rests. In Whitaker v. Warren, 60 N.H. 20 (1880), an adult who had stood in loco parentis to a child who had been killed brought a derivative action and a claim for loss of services. As one bar to the action, the defendant claimed that the decedent was not the plaintiff’s child by blood or adoption. The court rejected this defense and held that the relationship between a child and an adult standing in loco parentis *360was sufficient to entitle the plaintiff to bring his claims. Since that case has never been overruled, the “presumption that a statute is consistent with the common law” would support the argument, based on analogy with Whitaker, that a statute providing benefits to dependents would provide them to the dependent child of one who has stood in loco parentis. See 2A C. SANDS, SUTHERLAND STATUTORY Construction § 50.05, at 441 (4th ed. Singer, 1984).
Thus there is an apparent conflict between the statute’s general indication of legislative intent and a common law rule that the statute did not specifically address. This tension creates the ambiguity about the scope of “children” as used in the statutory definition. On this basis I concur in the further reasoning of the majority opinion.